Citation Nr: 1631464	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and from May 1956 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2014, a hearing was held before a decision review officer (DRO).  In May 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current lumbar spine disability was not present until many years after service and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his back disorder had its onset in service.  Specifically, he testified that he injured his back in service in the mid-1960s while moving cargo on an aircraft.  See Board Hr. at 3.  He further testified that he went to sick bay as a result of the in-service injury and was given medication.  Id; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Board notes that the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine with radiculopathy and, thus, the threshold element of service connection is met.  See January 2014 VA Examination Report.   

The Veteran's service treatment records (STRs) show that the Veteran reported right hip pain in February 1964.  At that time, a one-half inch shortening of the left leg since childhood was noted with a compensatory scoliosis.  A follow-up note states "improving with exercises."  A March 1964 medical evaluation notes a finding of moderate lordosis of the lumbar spine, not considered disqualifying and minimal lumbar scoliosis, not considered disqualifying.  There were no further notations of an in-service back disorder.  Thus, an in-service event is established.  However, the report of his February 1966 discharge and reenlistment examination as well as his May 1972 separation examination indicate that the Veteran's "spine, other musculoskeletal" were normal.  

The Board notes that degenerative arthritis of the lumbar spine was not diagnosed until August 2010, more than thirty years after discharge from service.  Further, the Veteran testified that after service discharge in 1972, he did not begin to experience back pain until 2006.  See Board Hr. at 9.  The Board accordingly finds that degenerative arthritis of the lumbar spine was not incurred in service or manifested to a compensable degree within the first year after discharge from service.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable in this case.  

The Board further finds that the evidence of record fails to establish the nexus element by an equipoise standard.  The only competent medical evidence of record, the report from the January 2014 VA examination as well as the December 2014 private disability benefits questionnaire (DBQ) submitted by the Veteran, are unfavorable.  After considering the Veteran's history, and based on a review of his STRs, the examiner opined that the Veteran's current low back disability is not caused by or a result of service.  The examiner supported this conclusion by noting that the Veteran's in-service complaints of low back pain were acute problems that resolved in service.  Further, the examiner explained that his separation examination was normal and there were no chronic conditions of the back diagnosed in service.  In the December 2014 private DBQ, the Veteran complained of worsening back and leg pain.  The examiner noted the Veteran's current symptoms and noted that his range of motions was limited due to his age.  

The Board considers the examiners' opinions highly probative as they are predicated upon a thorough clinical examination and evidentiary review, and are supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion: (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  

Moreover, the examiners' opinions are uncontroverted by any other competent evidence of record.  Although the Veteran argues that his low back disability is related to injuries he sustained in service, he is not competent to give a medical opinion as to the etiology of his low back injury, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran is competent to report on the onset and recurrence of his symptoms; however, he does not have the necessary expertise to opine that his current back disorder is causally related to the injuries he sustained during service.  For the reasons set forth above, the Board finds the opinions of the January 2014 VA examiner and December 2014 private examiner to be more probative.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's low back disorder had its onset during his active service or had onset during an applicable presumptive period.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a back disorder is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


